Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Patent Eligibility
	In considering the patent eligibility of claim 2.  Claims 1 and 2 largely recite common and well-known arrangements of conventional structure, only limited by the idea that the resulting design conform to a mathematical relationship of the drag force to the moments of inertia.  In Mackay Radio & Telegraph Co. v. Radio Corp. of America, 306 U.S. 86 (1939), the courts found the recitation of a similar mathematical formula to be patent eligible where a familiar structure resulted in a new structure guided by the math.  Similarly, there will be some structural features of a club that must be designed to conform and be guided by the math.  To that extent, no patent eligibility rejection is made.  However, the construction of the claims are problematic in that the exact structure to be guided is not clearly set forth by the claims.  This is addressed under 35 USC 112 in the following rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is not enabled as it recites overall design objectives as to the properties of the club without any specificity with respect to the structure.  While the claim recites a body, strikeface and loft.  There are no structural limitation with respect to their size, shape, materials or relationships. As such, one would not know how to build the club having the desired property design a CG depth greater than 1.8 and higher than .20 inches. Here the position of the CG is an infinite combination of variables and qualities of a golf club such as size, shape, materials and structural elements that combine to determine its location.  While one skilled in the art is well versed in how the CG can be manipulated and designed, such can be done in a multitude of ways such as changing the shape, materials or added weight features.  Here claim 1 does not amount to any particular structure being recited that would enable one skilled in the art to make the claimed invention without guessing at an infinite combination of structural combinations, shapes and materials in order to arrive at the desired CG design objectives.  Such is unreasonable. The scope of claim 1 amounts to making a body of at least 400cc with a strikeface and loft of less than 16 degrees which can clearly be done by one of ordinary skill.  However, how to get the claimed rearward CG to make the club perform would require undue experimentation.  While such can be done with thicknesses of the hollow body, added weights, varying materials and the like, one would have to guess how such is to be done without destroying its usability with respect to other design criteria such as size, weight and strength. 
In making this rejection, In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) has been fully considered. While the ordinary level of skill with respect positioning the CG in the design of a club is very high, the claims are very broad due to lack of any particular structure required to build the club.  Here the claim amount to any and all structures that will have the resultant design properties.  Looking at the specification, there are no working examples and no direction as to how the structure of the club are to be made in order to arrive at the claimed design properties.  It is unreasonable to expect one to experiment by building every type of club of shape and materials and test it for the proper CG properties and acceptable performance for its intended purpose.  As such, the claims are not found to be enabled since one would have to guess from a seemingly infinite combination of structures, shapes and materials in order to build the claimed club to have the CG properties and asserted performance advantages.   
Further the unbounded upper ranges effectively place the CG all the way to the back of the club and on the crown.  Yet, the specification does not show one skilled in the art how such a club could possibly be made.  As such, the claims are not considered enabled for the full scope of the claim. 
Claim 2 is similarly not enabled as it calls for performance results during use that can be attributed to an unlimited number of combinations of structures and variables.  Here the size, shape, surface finish and other possible external features will have an effect on the force of drag and the size, shape and material will have an effect on the MOI.  The claim amounts to choosing a random body construction with the CG and transition region radius of claim 1 and testing them to see if the relationship of drag to MOI recited as a formula can be satisfied.  Here again, such experimentation is unreasonable.  There is no direction given in the specification as to how such would be achieved and to what structures would be required. One would not know whether it is the size of the club profile, radii of the crown and sole or some other feature that must be structurally manipulated in order to satisfy the desired design relationship of the club.  [0018] of applicant’s specification sets forth that such are a result of a flattened sole and more curved crown.  However, such are not even features required by claim 2. Similarly, the moments of inertia are affected by many variable combinations such as shape, materials, added weight features and hosel construction.  The relationship of the moments of inertia to the drag force is a desired result and not any positive recitation of any structure that would enable one to make such a head without endless experimentation.  
Claim 4 is not considered enabled as it has an unlimited lower range of effectively zero thickness.  The specification does not set forth how such thicknesses would be accomplished in combination with other variables such as materials and different areas of the club. As such, the claim is not considered enabled for the full range that is being claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at lin. 6, the strikeface defining a geometric center is not clear as it does not state relative to what. Is this center on the strikeface itself, the body as a whole or on some other element. Similarly as a result the relationship of the loft plane tangent and head depth plane cannot be clearly determined.  
In claim 1, “A loft angle” and how such is measure with respect to what is not clear.  If such is measured with respect to the loft plane, strikeface, sole or the like, the claim needs to define with respect to what elements of the club head the 16 degrees is being measured. 
Similarly, how “a volume” is to be measured is not defined.  Such a volume could be the internal portion of some hollow area of the club or the overall volume measured by submerging and measuring the liquid displaced.  Without knowing how such a volume is defined, one cannot determine the scope of the claim. 
Further the unbounded upper ranges of the CG render the claim indefinite as it is not clear what structure would be capable of producing such hoped-for design results.  
Where claim 1 recites the CG without any limitation with respect to structure, the scope of the claim cannot be determined. Here the claim amount to an infinite combination of variables and qualities of a golf club such as size, shape, materials and structural elements that combine to determine the location of the CG. Since the specification does not recite all such structures, the breadth of the claim goes beyond that of the specification and is therefore found indefinite. While one skilled in the art is well versed in how the CG can be manipulated and designed, such can be done in a multitude of ways such as changing the shape, materials or added weight features.  Here claim 1 does not amount to any particular structure being recited that would enable one skilled in the art to make the claimed invention without guessing at an infinite combination of structural combinations, shapes and materials in order to arrive at the desired CG design objectives.  Since one cannot determine what structure is to be arrange in order to meet the desired resulting CG design requirements, the metes and bounds for the claim cannot be determined. A “claim which describes the most crucial element in a ‘new' combination in terms of what it will do, rather than in terms of its own physical characteristics or its arrangement in the new combination, is invalid as a violation of [the indefiniteness requirement].”  HYPERLINK "https://casetext.com/case/halliburton-oil-well-cementing-co-v-walker" Halliburton v. Walker, 329 U.S. 1 (1946).  The basis of this rejection is that one would not know know what structures are contemplated to meet the recited design objectives with respect to the CG.  While the placement of the CG in the design of club is a primary consideration and one skilled in the art is very adept. Many variables and techniques are known from the shape, materials, size relationships and added weights.  One skilled in the art would simply not know what structures the claim intends to exclude others from practicing.  In the broadest sense, the claim attempts to patent the relationship itself regardless of how it is done which simply does not satify the requirments of 35 USC 112. Chief Judge Rader recently argued that no patentable weight should be given to claim terms focusing on how a device is “configured to” perform a particular task. See  HYPERLINK "http://www.patentlyo.com/patent/2014/01/superior-industries-v-masaba-fed-cir-2014-interesting-and-seemingly-ridiculous-non-precedential-opinion-today-from-the-f.html" Superior Industries v. Masaba (Fed. Cir. 2014) (concurring opinion). The Chief writes:
 	A system claim generally covers what the system is, not what the system does.Hewlett–Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464 (Fed.Cir.1990). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function. Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075 (Fed. Cir. 2009).
 	The (MPEP) section 2114 advises examiners that, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function…Apparatus claims cover what a device is, not what it does.” In re Schreiber, 126 F.3d 1473 (Fed. Circ. 1997) and Hewlett Packard Co. v. Bausch and Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990). Here the claim is not timeless and it reaches into structures currently known that are capable of performing the function as well as those not yet developed in the future that would result in the claimed function. In Biosig v. Nautilus, 783 F.3d 1374, 1379 (Fed. Cir. 2015) claims were found indefinite where multiple methods lead to different results.  Similarly here multiple and endless combinations of structures that could possibly satisfy the mathematical formula will always lead to different results in structural relationships.  The claims does not limit the claimed formula to any particular structure, feature or relationship in the club head. Instead, it is broadly constructed such that any structure that would satisfy the formula would meet the claim. However, one does not know what structure is contemplated until it is tested.  One of the basic premisise of 35 USC 112 is to also to clearly inform others of how to avoid infrindgment. Without knowing what structural features and their arrangmetns must be avoided in order to avoid infringement, it fails to properly inform the public as required. 
Here the language used is not precise and definite enough to provide a clear-cut indication of the scope of the subject matter embraced by the claim since one skilled in the art would not know how such a face plate is to be constructed” Swinehart, 439 F.2d at 213. Further concerned by the Court was that the language is so broad that it causes the claim to have a potential scope of protection beyond that which is justified by the specification disclosure. 
From MPEP 2173.05(g) the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). Similarly here the claims merely recite a result to be achieved without reciting any particular structure or materials to achieve the results attempting to cover all means of resolving the problem of locating the CG.  
Further, such unlimited claim limitations that extend to all means or methods of resolving a problem are not commensurate in scope with the disclosure as required by 35 U.S.C. 112(a).  In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. Similarly here the claims attempt to recite in the context of a desired design relationship every conceivable structural means for achieving those results rendering them indefinite.
Here the claims are not considered to provide a clear cut indication of the scope of the subject matter covered by the claim or well-defined boundaries of the structures required of the of the invention in order to alert the public necessary to avoid infringement and as such is indefinite. 
.  or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.
Claim 1 is further indefinite with respect to the crown and sole radius of curvature as it is not clear how such is to be defined and measured with respect to the other elements of the clubs. For example, a heel to toe radius of curvature extending along the top edge can be interpreted as; 

    PNG
    media_image1.png
    512
    428
    media_image1.png
    Greyscale

Alternaivly it can be interpreted as;

    PNG
    media_image2.png
    564
    476
    media_image2.png
    Greyscale

Such ambiguity renders the claim indefinite.  For the purposes of this office action the claim is being interpreted as the latter. 

As to claim 2, the scope of the claim is considered indefinite as one cannot determine the structure that is required or capable of meeting the desired drag force as recited in the mathematical formula.  As set forth above with respect to the design requirements of the CG in claim 1, claim 2 sets forth further design requirements that the general structures of the club head must satisfy without any specificity at to what structures are to be manipulated in order to satisfy the relationship.    Here again the claim amounts to every and all possible combinations of structures capable of meeting such performance requirements even if already invented or invented in the future. For, the same reasons set forth above, claim 2 is found indefinite.   
Further, the moments Ixx and Iyy in the claim do not clearly define about what points such are to be calculated nor does it define how the axis are defined with respect to the elements of the club.  Here one does not know whether Ixx is toe to heel, parallel to the sole, or maybe it is in the front to back direction.  Further one does not know if such maybe is measured at the center or the club or at the center of the strike face.
Clam 2 is further indefinite as it does not define the units of measure of the drag force in order to compare it to it lesser than 1 requirement.  It is not clear whether N, gf, kgf, or lbf sould be used or the final dimensions being compared to <1.   
Claim 4 is indefinite as it does not define how such a thickness is to be measured and to which structural features of the body are being compared. Further the claim has an unlimited lower range of effectively zero thickness.
In claim 5, the structure of a “turbulator” cannot be determined. While the specification incorporates 8,608,587, no explicit definition of any required structure is set forth by which one can determine the metes and bounds for the claim.  If such is a raised area or feature on the crown, then such structure should be positively recited. 
As to claim 6, how the height of the hosel is to be measured is not set forth.  For example, the height can be with respect to some top and bottom defined on the hosel or with respect to the top of the crown as shown below; 

    PNG
    media_image3.png
    507
    569
    media_image3.png
    Greyscale

Such multiple interpretations render the claim indefinite. 
Claim 8 is considered indefinite where it essentially recites no lower range and a radius of curvature of 0.  It is not clear what structures and relationships would accomplish such extreme lower ranges. 
Claim 12 is indefinite where it fails to define how the crown angle is to be measured with respect to the other elements of the club.  Further “the center of the club head” lacks a clear antecedent.  Such has not be previously defined.  

Claim 14 is considered indefinite in that it fails to clearly set forth how the front and rear radius of curvature is to be measured and with respect to what elements of the club.  Further the claim recites ranges with no effective lower boundary approaching the limits where there is no curve at all. Such renders the claim indefinite. 
The unbounded upper range in height of claim 15 essentially recites an infinitely large club.  It is not clear what structures would be capable of producing such a range rendering he claim indefinite. 
Conclusion
Since it is not clear what structures amount to the design objectives for the CG and with respect to the drag force and MOI, no meaningful comparison to the art could be made. See In re Steele, 305 F.2d 859, 862-63 (CCPA 1962) (holding that the Board erred in affirming a rejection of indefinite claims because the rejection was based on speculative assumptions as to the meaning of the claims); In re Aoyama, 656 F.3d 1293, 1298 (Fed. Cir. 2012) (“Moreover, because ‘a claim cannot be both indefinite and anticipated,’ . . . this court does not reach the ground relied on by the Board—that claims 11 and 21 are anticipated in view of Yang.”) (citation omitted).  	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711